Citation Nr: 0116831	
Decision Date: 06/21/01    Archive Date: 06/28/01

DOCKET NO.  00-21 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has legal entitlement to accrued 
benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel



INTRODUCTION

The appellant's husband served on active duty with the United 
States Armed Forces Far East during World War II.  He died in 
August 1976 and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.


FINDINGS OF FACT

1.  The appellant's husband died in August 1976.

2.  Service connection was not established for any disability 
during his lifetime, nor was a claim for VA benefits pending 
at the time of his death.

3.  The appellant's claim for accrued benefits was filed in 
July 1998, more than one year after her husband's death.


CONCLUSION OF LAW

There is no legal entitlement to accrued benefits.  38 
U.S.C.A. § 5121 (West 1991); 38 C.F.R. § 3.1000 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant basically argues that her deceased husband 
rendered military service with the United States Armed Forces 
and had been a prisoner of war.  Accordingly, she believes 
that his service entitles her to VA accrued benefits.

I.  Factual Background

The RO has verified the military service of the appellant's 
husband.  On AGUZ Form 632, dated in January 1974, his 
service was listed as follows:  pre-war service from December 
2 through December 7, 1941; beleaguered status from December 
8, 1941, through May 5, 1942; missing (with unit awaiting 
formal surrender) from May 6 through May 7, 1942, no casualty 
status from May 8, 1942 to August 14, 1945; status under MPA 
terminated on August 14, 1945; and regular Philippine service 
from August 15, 1945 through January 31, 1946.  In addition, 
it is indicated on the form that the alleged prisoner of war 
status from May 8 through December 24, 1942, is not 
supported.  Another section of the form notes that the 
veteran was determined in a prisoner of war status for the 
period from May 8 through December 14, 1942, and affiliated 
with the United States Armed Forces Far East.  He received an 
honorable separation from service.  He had no recognized 
guerrilla service.

The veteran died in August 1976.  In September and October 
1976, the appellant submitted an Application for Burial 
Benefits, VA Form 21-530.  In July 1998, she submitted an 
Application for Dependency and Indemnity Compensation, Death 
Pension and Accrued Benefits by a Surviving Spouse or Child 
(Including Death Compensation if Applicable), VA Form 21-534.

In an administrative decision in February 2000, the RO 
determined that the appellant's husband could not be 
recognized as a former prisoner of war.  The RO found that 
the evidence submitted, aside from the appellant's 
statements, did not establish that the appellant's husband 
was incarcerated as a prisoner of war of the Japanese 
Imperial Government during World War II.

In rating decision of March 2000, the RO denied entitlement 
to service connection for the cause of death of the 
appellant's husband on the basis that the claim was not well 
grounded.  In addition, the RO determined that the appellant 
had no legal entitlement to accrued benefits.  In June 2000, 
the appellant submitted a statement that did not constitute a 
notice of disagreement.  In response, the RO sent the 
appellant a development letter later in June 2000 informing 
her of the need to submit a notice of disagreement.  In July 
2000, the appellant submitted a notice of disagreement in 
regard to the issue of entitlement to accrued benefits only.  
The RO issued a statement of the case as to that issue in 
August 2000.  The appellant completed her appeal of that 
issue by submitting a VA Form 9 in October 2000.

II.  Analysis

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

The RO denied the claim for legal entitlement to accrued 
benefits on the basis that it was not timely filed.  The 
claim was not denied on the basis that it was not well 
grounded.  As explained below, the claim for accrued benefits 
is denied on a legal basis and no reasonable possibility 
exists that additional VA assistance would aid in 
substantiating the claim.  The evidence does not contain any 
identified additional evidence which would be relevant to 
this issue.  Accordingly, a remand for further notice or 
development under VCAA is not required.

Where death occurred on or after December 1, 1962, periodic 
monetary benefits authorized under laws administered by the 
Department of Veterans Affairs, to which a payee was entitled 
at his death under existing ratings or decisions, or those 
based on evidence in the file at date of death, and due and 
unpaid for a period not to exceed 2 years prior to the last 
date of entitlement as provided in 38 C.F.R. § 3.500(g) will, 
upon the death of such person, be paid first to his or her 
spouse.  Application for accrued benefits must be filed 
within 1 year after the date of death.  38 U.S.C.A. § 5121; 
38 C.F.R. § 3.1000.

The appellant filed a VA Form 21-534, Application for 
Dependency and Indemnity Compensation or Death Pension by 
Surviving Spouse or Child (Including Accrued Benefits and 
Death Compensation Where Applicable), in July 1998.  

As noted above, the law clearly requires that a claim for 
accrued benefits must be filed within one year after the date 
of death.  In this case, the appellant's application for 
death benefits, including accrued benefits, was filed in July 
1998, about 22 years after the veteran died in August 1976.  
Therefore, her application does not meet the basic filing 
requirement set forth in 38 U.S.C.A. § 5121 and 38 C.F.R. § 
3.1000.

In a case such as this one, where the law and not the 
evidence is dispositive of the issue before the Board, the 
claim should be denied because of the absence of legal merit 
or the lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, the 
appellant's claim for accrued benefits must be denied.

Further, although not specifically necessary to decide the 
current appeal, the Board notes that the record shows that 
the appellant's husband never filed a claim for VA benefits.  
Accordingly, at the time of his death, he had no service-
connected disabilities and there were no pending claims for 
VA benefits.  Therefore, there can be no accrued benefits 
regardless of when the appellant's claim was filed.  See 
Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998).


ORDER

As a matter of law, the claim for VA accrued benefits is 
denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

